Citation Nr: 0803243	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  07-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for cause of death. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Through a January 2008 ruling, the undersigned Veterans Law 
Judge granted the appellant's motion to advance this case on 
the docket based on a finding of good cause. See 38 C.F.R. § 
20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to reopen a claim of service 
connection for cause of death, last denied in a December 1998 
rating decision. She has not received sufficient Veterans 
Claim Assistance Act (VCAA) notice for her claim. 38 C.F.R. 
§ 3.159. In recent decisions, the Court of Appeals for 
Veterans Claims (Court) has issued rulings on VCAA 
notification requirements pertaining to cause of death claims 
and new and material evidence claims. 




Regarding cause of death claims, the Court held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) that in such a claim for 
benefits, VA's duty to notify under 38 U.S.C.A § 5103(a) must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  

The appellant never received VCAA notice in accordance with 
the Hupp Court decision. The claim will be remanded for a 
corrective VCAA notice to address the new court precedent.

Regarding claims to reopen for new and material evidence, the 
Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that 
VA's duty to notify included advising the claimant of the 
evidence and information that is necessary to reopen the 
claim and notifying the claimant of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit sought by the claimant. 
It further held that VA must, in the context of a claim to 
reopen, examine the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. 

Although a notification letter dated in November 2005 was 
issued in this matter, it did not comply with the Kent 
ruling. In its notification, the RO/AMC must ensure that the 
appellant receive information as to what evidence would 
substantiate the claim under the correct version of the law - 
i.e., that "new" evidence means existing evidence not 
previously submitted to agency decisionmakers. "Material' 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).   

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  

2. The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claims of service 
connection for cause of death, last 
denied in a December 1998 rating 
decision. Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to 
establish her entitlement to the 
underlying claims for the benefits 
sought by the claimant. In so doing, 
the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

3. The RO should take such additional 
development action as it deems proper 
with respect to the claims and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development. Following such 
development, the RO should review and 
readjudicate the claims. If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




